Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2319 Page 1 of 29



     1 MICHAEL D. MULVANEY (pro hac vice)
     2 CHRISTOPHER C. FROST (SBN 315932)
       NICHOLAS J. BOOS (SBN 233399)
     3 mmulvaney@maynardcooper.com
     4 cfrost@maynardcooper.com
       nboos@maynardcooper.com
     5 MAYNARD, COOPER & GALE, LLP
     6 600 Montgomery Street, Suite 2600
       San Francisco, CA 94111
     7 Telephone: (415) 646-4700
     8 Facsimile: (205) 254-1999
     9 Attorneys for Defendant
       AMERICAN GENERAL LIFE INSURANCE COMPANY
    10
    11
    12
                           UNITED STATES DISTRICT COURT
    13                   SOUTHERN DISTRICT OF CALIFORNIA
    14
         MICHELLE L. MORIARTY,                     )   Case No. 3:17-cv-1709-BTM-WVG
    15   Individually, as Successor-In-Interest to )
         Heron D. Moriarty, Decedent, on Behalf of )   DEFENDANT AMERICAN
    16
         the Estate of Heron D. Moriarty, and on )     GENERAL LIFE INSURANCE
    17   Behalf of the Class,                      )   COMPANY’S MOTION FOR
                                                   )   PROTECTIVE ORDER
    18
                       Plaintiff,                  )   REGARDING DEPOSITION
    19                                             )   CATEGORIES 43 THROUGH 46
               vs.                                 )
    20
                                                   )
    21   AMERICAN GENERAL LIFE                     )
    22   INSURANCE COMPANY, a Texas                )
         corporation; BAYSIDE INSURANCE            )
    23   ASSOCIATES, INC. a California             )
    24   Corporation; and Does 1-20, Inclusive     )
                                                   )
    25                 Defendants.                 )
    26
    27
    28


           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2320 Page 2 of 29



     1                                          TABLE OF CONTENTS
     2
         I. INTRODUCTION .............................................................................................. 5
     3
         II. RELEVANT BACKGROUND ........................................................................ 8
     4
     5 III. LEGAL STANDARD ................................................................................... 11
     6 IV. ARGUMENT ................................................................................................ 12
     7              A.       The Kumatz deposition. ............................................................... 12
     8                      1.       The Kumatz deposition is cumulative and
     9                               duplicative. ......................................................................... 14
    10                      2.       The Kumatz deposition seeks evidence that is
    11                               protected by the attorney client privilege or
                                     work product doctrine. ........................................................ 15
    12
                            3.       Any additional non-privileged information
    13
                                     sought by the Kumatz deposition can be
    14                               obtained through less burdensome means of
                                     discovery. ............................................................................ 17
    15
    16                      4.       Under these circumstances, testimony from
                                     Attorney Kumatz regarding implementation
    17                               and application of the statutes is improper. ..................... 17
    18
                    B.       Categories 43 and 44: the “implementation and
    19                       application” deposition. ................................................................ 20
    20              C.       In the alternative, if the Court allows the Kumatz
    21                       deposition or the “implementation and application”
                             deposition, it should limit the scope of the questioning. .............. 21
    22
                    D.       Categories 45 and 46: the “Exhibit of Life Insurance”
    23
                             deposition. .................................................................................... 21
    24
                            1.       The “Exhibit of Life Insurance” deposition seeks
    25                               evidence that is irrelevant. ............................................... 22
    26
                            2.       The “Exhibit of Life Insurance” deposition seeks
    27                               evidence that is cumulative and duplicative. ................... 24
    28

                                                                   i
             DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
              PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2321 Page 3 of 29



     1              E.       Alternative request for leave from January 4, 2019
     2                       deadline to complete depositions. ................................................ 25

     3 V. CONCLUSION ............................................................................................... 27
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                                ii
             DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
              PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2322 Page 4 of 29



     1 Cases
     2
       Carrera v. First Am. Home Buyers Protection Co.,
     3    No. 13cv1585-BAS (JLB), 2014 WL 3695403 (S.D. Cal. July 23, 2014)
         ...................................................................................................................... 12, 24
     4
     5 Jones v. Hernandez,
          No. 16-CV-1986-W(WVG), 2018 WL 539082 (S.D. Cal. Jan. 23, 2018) ....... 15
     6
       Leeds LP v. United States of Am.,
     7
          Nos. 08cv100-BTM (BLM), 08cv110-BTM (BLM), 2009 WL 10672061 (S.D.
     8   Cal. Aug. 5, 2009) ........................................................................................ 15, 20
     9 LF Centennial Limited v. Z-Line Designs, Inc.,
    10   No. 16cv929 JM (NLS), 2017 WL 1281803 (April 6, 2017) .......................... 19
    11 Monolithic Power Systems, Inc. v. Intersil Corporation,
          No. 5:18-mc-80060-HRL, 2018 WL 1993537 (N.D. Cal. April 27, 2018) ...... 18
    12
    13 Oakley, Inc. v. Neff, LLC,
          No. 15cv148-BAS (DHB), 2015 WL 4479424 (S.D. Cal. July 21, 2015)
    14   ............................................................................................................................ 18
    15
       Vermeran v. Eastland,
    16    No. 07cv1976 H (AJB), 2009 WL 10671930 (April 20, 2009) ....................... 12
    17 Statutes
    18 California Insurance Code §§ 10113.71 and 10113.72 ........................................... 8
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              iii
               DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
                PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2323 Page 5 of 29



     1                                  I. INTRODUCTION
     2         Defendant American General Life Insurance Company, pursuant to Federal
     3 Rule of Civil Procedure 26(c), hereby moves this Honorable Court for a
     4 protective order as to certain depositions set out herein. Specifically, American
     5 General respectfully seeks a protective order from this Court to prohibit (or limit)
     6 three depositions:1
     7       A deposition of a so-called percipient witness, David Kumatz, whose role
     8         at American General is an Assistant General Counsel in its Consumer
     9         Claims and Operations area.
    10            o Plaintiff already knows American General’s legal position on the
    11                implementation and application of the statutes through the deposition
    12                already taken of another Senior Attorney in American General’s
    13                legal department. And because Mr. Kumatz’s sole role and capacity
    14                at American General is to provide legal analysis and advice, all of
    15                his involvement with the “implementation and application” of the
    16                statutes—aside from facts Plaintiff already has—is obviously
    17                privileged.
    18       A 30(b)(6) deposition on the so-called “implementation and application” of
    19         the statutes at issue in this case.
    20
         1 American General acknowledges the Court’s order (D.E. 104) overruling its
    21   objections to these depositions following the parties’ “Joint Report” and resulting
    22   phone conference the Court held on December 10, 2018. In that order, the Court
         provided that “[a]ny motion for protective order shall be filed on or before
    23   December 17, 2018.” (D.E. 104 at 7:9). While the context in the Court’s order
    24   could suggest such a motion only as to the deposition of David Kumatz,
         American General files this motion as to all three depositions at issue as that
    25   entitlement is provided for in FED. R. CIV. P. 26(c). American General submits
    26   this motion respectfully in order to make a proper record of its dispute under the
         federal rules and in follow up to its mention to the Court in the “Joint Report”
    27   (D.E. 102 at n.3) that, “[g]iven the burden at stake, American General requests
    28   the opportunity to be heard on a Rule 26(c) motion for protective order should
         that be necessary.”
                                          1
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2324 Page 6 of 29



     1            o Plaintiff already knows—through written and testimonial
     2               discovery—that American General did not “implement” or “apply”
     3               these statutes to life insurance policies at issue in this action: those
     4               issued and delivered prior to the statutes’ effective date of January 1,
     5               2013. Any further testimony on the “what” of that topic would be a
     6               cumulative fishing expedition for irrelevant information and any
     7               questions beyond the “what” would implicate the “why” of that
     8               topic, all of which involves the analysis and application of a statute
     9               and is obviously privileged.
    10      A 30(b)(6) deposition on the “Exhibit of Life Insurance” section of
    11         American General’s Annual Statements for the years 2013 to the present.
    12            o Plaintiff already has—furnished by American General following a
    13               significant data extraction project—detailed data requested on
    14               American General’s records as to California-specific policies over
    15               the period of years at issue in this putative class action and American
    16               General has agreed to provide a follow-up deposition relating to that
    17               data production. American General’s Annual Statement has national
    18               aggregate data on a vast amount of statistical categories that do not
    19               implicate any “claim or defense” at issue in this action, making such
    20               a deposition a fishing expedition for irrelevant information.
    21         American General has offered potential solutions to avoid the impropriety
    22 of these depositions while still providing some of the (cumulative and irrelevant)
    23 information sought, including the offer to stipulate to certain testimony of its
    24 already-deposed Senior Attorney as binding under Rule 30(b)(6) and the offer to
    25 provide answers to written discovery on these topics that would likewise bind
    26 American General. Plaintiff—despite contrary representations to this Court—has
    27 rejected these efforts and offers.
    28         As to the “implementation and application” deposition, Plaintiff has

                                          2
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2325 Page 7 of 29



     1 already acknowledged the marginal relevance and ministerial nature of its desire
     2 to obtain further information on this topic in its recent representations to the Court
     3 that this topic could be completed by a few Requests for Admission asking “admit
     4 that you didn’t do this, admit that you didn’t do that.” The Court’s equation of
     5 American General’s representations about providing deposition witnesses months
     6 ago before substantial discovery had begun, on the one hand, to Plaintiff’s
     7 representations to this Court after a substantial amount of discovery was
     8 complete, on the other hand, respectfully, is not accurate. While American
     9 General understands that Plaintiff’s representation to the Court on this topic is not
    10 necessarily dispositive, it is indicative of the true state of affairs through
    11 Plaintiff’s perspective, with which American General agrees: there is not much, if
    12 anything, left to be done on this topic that a few simple RFAs cannot handle.
    13         To the extent the Court allows any of these depositions, American General
    14 asks that the Court remove the January 4, 2018 deadline it included in its order
    15 [Doc. 104] overruling American General’s objections. No motion to compel was
    16 before the Court, nor had Plaintiff requested through any procedural vehicle to
    17 shorten the time in which to complete depositions beyond the Court’s current
    18 discovery cut-off deadline of January 31, 2019. The Court’s January 4, 2019
    19 deadline within the current schedule, should it remain, would require significant
    20 work during the Christmas/New Year’s week that will conflict with previously
    21 scheduled holiday, family and travel plans for all involved, attorneys and
    22 employees. American General respectfully requests that this Court remove the
    23 newly-imposed January 4 deadline in favor of the currently scheduled discovery
    24 cut-off of January 31, 2019. To that end, Plaintiff and American General have
    25 been conferring in good faith on an agreed, alternate schedule for two of the three
    26 depositions at issue here and will, subject to the Court’s approval, submit a
    27 stipulation to that effect in the near future that would schedule the depositions
    28 (should they go forward) at a time later in January but before the current

                                                  3
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2326 Page 8 of 29



     1 discovery cut-off date.
     2         American General respectfully urges the Court to consider the arguments
     3 and evidence submitted herein anew and grant its motion for a protective order.
     4                           II. RELEVANT BACKGROUND
     5         Plaintiff brought this putative class action against American General
     6 alleging that it failed to apply the provisions of California Insurance Code §§
     7 10113.71 and 10113.72 (the “statutes”) to an insurance policy insuring the life of
     8 her husband, Heron Moriarty. (See generally D.E. 18). The statutes, which
     9 became effective on January 1, 2013, contain three requirements at issue in this
    10 lawsuit: (1) the provision of a 60-day grace period following a missed premium
    11 payment, (2) the provision of a 30-notice of impending lapse for non-payment of
    12 premium, and (3) notice of the right to designate a secondary addressee to receive
    13 notice of lapse for non-payment of premium. See Cal. Ins. Code §§ 10113.71 and
    14 10113.72.
    15         The policy insuring the life of Heron Moriarty was issued in September
    16 2012 (D.E. 18 at ¶ 2), prior to the statutes’ effective date of January 1, 2013.
    17 Plaintiff alleges that American General did not apply the statutes’ requirements to
    18 that policy and others issued prior to January 1, 2013. (See generally D.E. 18; see
    19 D.E. 18 at ¶ 1, 4, 5, 20, 41, 44, 45, 46, 47, 48, 49, 73, 74, 77, 78, 89, 90, 106,
    20 109).
    21         American General asserted an affirmative defense to Plaintiff’s allegations
    22 stating that the statutes do not apply retroactively to policies issued prior to the
    23 statutes’ effective date of January 1, 2013. (D.E. 31 at twenty-fifth defense).
    24 Consistent with its affirmative defense, discovery has demonstrated that
    25 American General implemented the statutes in a prospective manner, applying
    26 them to policies issued on or after their effective date, not in a retroactive manner
    27 to policies issued before January 1, 2013. See infra. Thus, a core issue in this
    28 litigation is a legal question: whether the statutes apply retroactively to policies

                                          4
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2327 Page 9 of 29



     1 issued prior to their effective date of January 1, 2013. Either they do, and Plaintiff
     2 is right, or they do not, and American General is right. Either way, how American
     3 General implemented the statutes is not at issue in this litigation.
     4         Despite the legal, rather than factual, nature of this case, Plaintiff has
     5 engaged in voluminous discovery resulting in documents, data, and testimony that
     6 already has provided her exactly the evidence she seeks from American General’s
     7 in-house counsel and corporate representatives.
     8         Importantly, on June 27, 2018, Plaintiff deposed—over American
     9 General’s objection—Jeanette Roch, a Senior Attorney in American General’s
    10 legal department. Contrary to Plaintiff’s representation to the Court that American
    11 General has “avoided” having a single witness under oath explain the company’s
    12 implementation of the statutes (D.E. 102 at 4:10), Attorney Roch offered
    13 precisely that testimony. Specifically, Attorney Roch confirmed that letters she
    14 and Claim Manager Angela Butler (also a deponent) wrote to Plaintiff’s counsel
    15 which purported to state the “company’s position” indeed stated American
    16 General’s position. See Exhibit 1 at 57, 67–68; see also Exhibits 2 (February 21,
    17 2017 letter from Claim Manager Butler to Winters & Associates), 3 (March 17,
    18 2017 letter from Attorney Roch to Jack Winters), and 4 (April 12, 2017 letter
    19 from Attorney Roch to Jack Winters). Attorney Roch’s March 17, 2017 letter
    20 stated that it “is the company’s position that sections 10113.71 and 10113.72 do
    21 not apply to [Heron Moriarty’s policy].” Exhibit 1 at 67:3–5; see also Exhibit 3.
    22 Attorney Roch further testified that is the case because Heron Moriarty’s policy
    23 was issued prior to January 1, 2013 and that American General has taken that
    24 position as to all policies issued before January 1, 2013. See Exhibit 1 at 67:8–19.
    25 She even testified regarding application of this position to policies other than
    26 Heron Moriarty’s. Id. at 68:12–23, 84:20–85:16. Attorney Roch reiterated
    27 numerous times that her detailed letters stated the company’s position. Id. at
    28 68:9–11, 76:25–77:21. Thus Plaintiff already has extensive testimony from a

                                          5
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2328 Page 10 of 29



     1 Senior Attorney in American General’s legal department on American General’s
     2 implementation and application of the statutes.
     3           Despite (1) obtaining detailed deposition testimony from Attorney Roch on
     4 American General’s implementation and application of the statutes, (2) obtaining
     5 the letters written by Attorney Roch and Claim Manager Butler which state the
     6 facts relating to American General’s implementation and application of the
     7 statutes, and (3) obtaining American General’s communications with its
     8 producers regarding implementation and application of the statutes,2 Plaintiff
     9 recently noticed the deposition of David Kumatz—an Assistant General Counsel
    10 of American General—as a percipient witness, presumably to question him on
    11 these topics. See Exhibit 6. American General promptly objected on the grounds
    12 that Attorney Kumatz does not have any personal knowledge relevant to the
    13 lawsuit that is not covered by the attorney-client privilege or work product
    14 doctrine, Attorney Kumatz does not have any personal knowledge relevant to the
    15 lawsuit that is not cumulative and duplicative of evidence already obtained by
    16 Plaintiff in this case, and Attorney Kumatz does not have any personal knowledge
    17 relevant to the lawsuit that is not cumulative and duplicative of evidence Plaintiff
    18 seeks to obtain via the deposition of American General’s corporate representative.
    19 See Exhibit 7.
    20           To that end, Plaintiff also noticed the deposition of American General
    21 Categories 43 and 44, which seek to obtain testimony regarding American
    22 General’s “implementation and application” of the statutes. See Exhibit 8.
    23 American General promptly objected on the grounds that Categories 43 and 44
    24 (the “implementation and application” deposition) seek to elicit testimony
    25 protected by the attorney-client privilege or work product doctrine, seek to elicit
    26 testimony that is cumulative and duplicative or evidence already produced in
    27 discovery, and seek to elicit testimony that can be obtained through less
    28
         2 See   Exhibit 5 at Response to Request for Production No. 22
                                         6
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2329 Page 11 of 29



     1 burdensome means of discovery. See Exhibit 9.
     2          On September 28, 2018, following months of data extraction, American
     3 General served detailed responses to Plaintiff’s Interrogatories that sought
     4 information related to life insurance policies issued by American General in
     5 California which were in force on January 1, 2013: the very policies Plaintiff
     6 contends fall into the purported classes alleged. See Exhibit 10. This data
     7 provided Plaintiff “the very specific targeted answer that [she] needed, basically
     8 for the numerosity prong of class certification[.]” Exhibit 11 at 18:1–18:3; see
     9 also id. at 18:1–18:12 (confirming Plaintiff received what she expected from
    10 these interrogatories).
    11          Despite obtaining this data tailored to her purported classes, Plaintiff also
    12 noticed the deposition of American General Categories 45 and 46, which seek to
    13 obtain testimony regarding to the data contained in American General’s Annual
    14 Statements filed with the California Department of Insurance from 2013 through
    15 the present and the “compilation and provision” of that data. See Exhibit 8.
    16 American General promptly objected on the grounds that Categories 45 and 46
    17 (the “Exhibit of Life Insurance” deposition) are unduly burdensome and not
    18 proportional to the needs of the case because there are no pending claims or
    19 defenses relating to the “Exhibit of Life Insurance” topics (i.e., the Categories
    20 present an undue burden because the information sought is irrelevant), seek to
    21 elicit testimony that is cumulative and duplicative, and seek to elicit testimony
    22 protected by the attorney-client privilege or work product doctrine. See Exhibit 9.
    23                               III. LEGAL STANDARD
    24          “A party or any person from whom discovery is sought may move for a
    25 protective order in the court where the action is pending[.]” FED. R. CIV. P.
                3
    26 26(c)(1). The court may, for good cause, issue an order protecting a party from
    27   3
        Prior to filing a motion pursuant to Federal Rule of Civil Procedure 26, counsel
    28 for the parties must participate in an informal teleconference with the Court. See
       Honorable William V. Gallo Chambers Rules at 7. Participation in the mandatory
                                           7
             DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
              PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2330 Page 12 of 29



     1 improper discovery, including forbidding a deposition. See FED. R. CIV. P.
     2 26(c)(1)(A). The party seeking the protective order bears the burden to show good
     3 cause by demonstrating the harm or prejudice that will result from the discovery.
     4 Carrera v. First Am. Home Buyers Protection Co., No. 13cv1585-BAS (JLB),
     5 2014 WL 3695403, at *1 (S.D. Cal. July 23, 2014) (citation omitted). This burden
     6 can be met by showing that the discovery sought subjects the resisting party to
     7 undue burden or expense,4 is privileged,5 or is irrelevant.6
     8                                   IV. ARGUMENT
     9          A.     The Kumatz deposition.
    10          As early as May 2018, counsel for American General explained to Plaintiff
    11 that the topic of “implementation and application” of the statutes is broad and
    12 necessarily implicates both attorney-client privileged communications and
    13 attorney work product. See Exhibit 12 (objecting to a corporate representative
    14 deposition regarding implementation and application of the statutes). Plaintiff’s
    15 seeking Attorney Kumatz as a percipient witness, presumably on this topic, and
    16 Attorney Roch’s deposition testimony demonstrate this apparency.
    17 Notwithstanding this potential landmine, American General permitted Plaintiff to
    18 depose Attorney Roch who offered testimony regarding how American General
    19 implemented the statutes with regard to policies issued prior to the statutes’
    20
    21 informal teleconference does not waive a party’s right to file a motion for
    22 protective order pursuant to Rule 26. Indeed, judges in the Southern District of
       California have recognized that a protective order is necessary to preserve a
    23 party’s objections to discovery. See Rembrandt Diagnostics, LP, 2018 WL
    24 692259, at *3 (“[T]he proper procedure to object to a Rule 30(b)(6) deposition
       notice is not to serve objections on the opposing party, but to move for a
    25 protective order.”).
    26   4 FED. R. CIV. P.   26(c)(1).
         5Vermeran v. Eastland, No. 07cv1976 H (AJB), 2009 WL 10671930, at *2 n.2
    27
         (April 20, 2009).
    28
         6 Carrera,   2014 WL 3695403, at *1.
                                           8
             DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
              PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2331 Page 13 of 29



     1 effective date of January 1, 2013—the only policies at issue in Plaintiff’s First
     2 Amended Complaint. (See generally D.E. 18; see D.E. 18 at ¶ 1, 4, 5, 20, 41, 44,
     3 45, 46, 47, 48, 49, 73, 74, 77, 78, 89, 90, 106, 109). Thus, the Kumatz deposition
     4 is now cumulative and duplicative as well. Further, any additional, non-privileged
     5 information regarding American General’s implementation and application of the
     6 statutes can be obtained through less burdensome means of discovery. Plaintiff’s
     7 very suggestion about the use of requests for admission in lieu of depositions is
     8 the first and best example.7 Another approach would be to designate the
     9 testimony Plaintiff already has from a senior attorney in American General’s legal
    10
    11   At the October 22, 2018, hearing on the parties’ Joint Discovery Plan, counsel
         7
       for Plaintiff represented to the Court that the discovery Plaintiff outlined in the
    12 Joint Discovery Plan could be significantly pared down. Specifically, counsel for
    13 Plaintiff represented as follows:
    14
                [L]et me just, for the record, tell you exactly what I think we need to
    15          do to finish the case in the next 90 days, or at least get it ready for
    16          motion for classification [sic]. It’s basically the two depositions that
                were already on schedule and on the calendar before we had this –
    17          this recent stay. It’s a – it’s finishing one of the 30(b)(6) topics on an
    18          issue of reporting to the Department of Insurance, and it’s finishing
                a PMK of, well, how did you, if at all, implement the statutes at
    19          issue? In fact, I think that one may even be foregone or avoided
    20          entirely just by three requests for admissions; admit that you didn’t
                (inaudible), admit that you didn’t do this, admit that you didn’t do
    21          that. And then finally, as far as written discovery is concerned, what
    22          we basically want is for them to answer the contention
                interrogatories that we posed a long time ago that you said were not
    23          yet ripe, but some time has passed, discovery has been done, and we
    24          think they’re ripe now, and just answer. Well, to the extent you
                disagree that the case should be certified, tell us why. And once
    25          that’s done – and I think 90 days is more than enough time to do that
    26          – we’re ready to file a motion for class certification[.]

    27 Exhibit 11 at 5:25–6:21 (emphasis added). Thus, counsel for Plaintiff represented
    28 that the topic of implementation and application could be addressed via three (3)
       RFAs.
                                           9
             DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
              PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2332 Page 14 of 29



     1 department as corporate testimony binding under Rule 30(b)(6). American
     2 General has offered to meet and confer on these potential solutions, but Plaintiff
     3 has refused.
     4                1.    The Kumatz deposition is cumulative and duplicative.
     5          To be clear: Plaintiff has obtained evidence regarding how American
     6 General implemented the statutes at issue in this litigation with regard to policies
     7 issued prior to the statutes’ effective date of January 1, 2013. American General
     8 determined that the statutes do not apply to those policies. Attorney Roch’s
     9 March 17, 2017 letter stated that it “is the company’s position that sections
    10 10113.71 and 10113.72 do not apply to [Heron Moriarty’s policy].” Exhibit 1 at
    11 67:3–5; see also Exhibit 3. Attorney Roch further testified that is the case because
    12 Heron Moriarty’s policy was issued prior to January 1, 2013 and that American
    13 General has taken that position as to all policies issued before January 1, 2013.
    14 See Exhibit 1 at 67:8–19. She even testified regarding application of this position
    15 to policies other than Heron Moriarty’s. Id. at 68:12–23, 84:20–85:16. Attorney
    16 Roch reiterated numerous times that her detailed letters stated the company’s
    17 position. Id. at 68:9–11, 76:25–77:21. And, again, Plaintiff’s claims are limited to
    18 the policies about which Attorney Roch testified. (See generally D.E. 18; see D.E.
    19 18 at ¶ 1, 4, 5, 20, 41, 44, 45, 46, 47, 48, 49, 73, 74, 77, 78, 89, 90, 106, 109).
    20 Therefore, Plaintiff has the information she seeks regarding how American
    21 General implemented the statutes to the policies at issue in Plaintiff’s claims.
    22 Period.
    23          Any testimony from Attorney Kumatz regarding how American General
    24 implemented the statutes to policies issued before January 1, 2013 would be
                                  8
    25 cumulative and duplicative. See Jones v. Hernandez, No. 16-CV-1986-
    26
         8
         And any testimony regarding how American General implemented the statutes
    27 to policies issued after January 1, 2013 would be irrelevant and thus outside the
    28 scope of discovery. See FED. R. CIV. P. 26(b)(1) (limiting discovery to
       nonprivileged matters that are relevant to a claim or defense).
                                           10
             DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
              PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2333 Page 15 of 29



     1 W(WVG), 2018 WL 539082 (S.D. Cal. Jan. 23, 2018) (granting request for
     2 protective order); Leeds LP v. United States of Am., Nos. 08cv100-BTM (BLM),
     3 08cv110-BTM (BLM), 2009 WL 10672061 (S.D. Cal. Aug. 5, 2009) (same). In
     4 Jones, the plaintiff in a tort case against a United States Border Patrol Agent
     5 served a 30(b)(6) deposition notice covering fourteen (14) topics. Topics nine (9)
     6 through eleven (11) sought information on the “‘operation, maintenance, and data
     7 retention of any camera controlled by the USA’ and how two specific video files
     8 were created, stored, retrieved, and edited.” Jones, 2018 WL 539082, at *4. This
     9 Court stated that it was “unclear why Plaintiff [sought] the information in Topics
    10 9–11 through a Rule 30(b)(6) deposition” because “[s]everal border patrol
    11 personnel have provided sworn declarations stating that the equipment used to
    12 record the underlying events in this case was working properly and that none of
    13 the videos or audio recordings were edited, deleted, or ‘doctored’ in any way.” Id.
    14 at *5. The Court concluded that “[a]ny marginal value a deposition may have is
    15 heavily outweighed by the burden it will impose.” Id. The Court’s analysis is
    16 instructive here. It is unclear why Plaintiff seeks information regarding how the
    17 statutes were implemented when Attorney Roch’s letters and sworn testimony
    18 regarding those letters provide exactly that information. Any additional testimony
    19 would be duplicative and have marginal value, at best.
    20               2.     The Kumatz deposition seeks evidence that is protected by
                            the attorney client privilege or work product doctrine.
    21
               Because Plaintiff already has evidence regarding how American General
    22
         implemented the statutes as to policies issued prior to January 1, 2013, the only
    23
         remaining questions relate to why American General implemented the statutes the
    24
         way it did, which is privileged information. Id. This Court’s decision in Leeds LP
    25
         offers guidance on this issue. In Leeds LP the plaintiff sought a 30(b)(6)
    26
         deposition to question the Internal Revenue Service about certain evidence on
    27
         which it intended to rely in the litigation. The defendant sought a protective order
    28
         arguing that any information plaintiff sought from the noticed deposition had
                                         11
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2334 Page 16 of 29



     1 already been obtained by plaintiff as defendant had identified the evidence
     2 supporting its contentions in response to contention interrogatories making
     3 questioning about those facts redundant. Defendant also argued that to the extent
     4 the questioning would not be about only the facts, the information requested
     5 would be privileged. The Court determined that if it were truly the case that
     6 plaintiff wanted to question the IRS only about the facts on which the IRS relied
     7 (and not about mental impressions, conclusions, or legal analysis) then the
     8 30(b)(6) deposition was unnecessary because defendant had already provided
     9 plaintiff with interrogatory responses outlining which evidence it believed
    10 supported its contentions. The court concluded that the only remaining inquiries
    11 would concern Defendant’s interpretation of the evidence, which would be
    12 protected by the work product doctrine. So too here.
    13         If it is true that Plaintiff wants to question Attorney Kumatz only about
    14 how American General implemented the statutes to policies issued prior to
    15 January 1, 2013 (the only policies at issue in this litigation), then his deposition is
    16 unnecessary because American General has already provided Plaintiff with the
    17 information she seeks and is willing to provide further information in response to
    18 RFAs, as suggested by Plaintiff’s counsel during the October 22, 2018, hearing
    19 on the parties’ Joint Discovery Plan. The only remaining inquiries concern why
    20 American General implemented the statutes the way it did, which necessarily
    21 concerns American General’s counsel’s mental impressions, legal analysis, and
    22 legal conclusions, all of which is privileged information. To be sure, Attorney
    23 Kumatz analyzed the statutes in his capacity as Assistant General Counsel and
    24 provided American General legal analysis and advice: this was precisely the
    25 scope of his duties as an attorney employed by American General. See Exhibit 13.
    26 “All of [his] work relating to [the statutes] was done in [his] capacity as Assistant
    27 General Counsel and was done for the purpose of providing legal advice and
    28 analysis to [American General] regarding implementation and compliance, which

                                         12
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2335 Page 17 of 29



     1 was performed in anticipation of future litigation relating to the statutes.” Id. at ¶
     2 5. Any testimony Plaintiff seeks on this topic is protected by the attorney-client
     3 privilege and work product doctrine.
     4               3.      Any additional non-privileged information sought by the
                             Kumatz deposition can be obtained through less
     5
                             burdensome means of discovery.
     6          To the extent that Plaintiff seeks additional information regarding how
     7 American General implemented the statutes to policies issued before January 1,
     8 2013, that information can be obtained through less burdensome means of
     9 discovery. As counsel for Plaintiff previously represented to the Court, the
    10 questions to be asked are straightforward: “admit that you didn’t do this, admit
    11 that you didn’t do that.” Exhibit 11 at 6:11–12. This Court should require Plaintiff
    12 to explore less burdensome means of discovery prior to ordering American
    13 General to produce its in-house counsel to testify regarding implementation and
    14 application of the statutes.
    15               4.      Under these circumstances, testimony from Attorney
    16                       Kumatz regarding implementation and application of the
                             statutes is improper.
    17
                Even if the Court determines that further testimony regarding American
    18
         General’s implementation and application of the statutes to policies issued prior
    19
         to January 1, 2013 is warranted, that testimony should not be provided by
    20
         Attorney Kumatz for two reasons.
    21
                First, Plaintiff cannot meet her burden of demonstrating that a deposition of
    22
         American General’s in-house counsel is warranted. Any additional testimony
    23
         regarding how American General implemented the statutes to policies issued
    24
         before January 1, 2013 would be cumulative and duplicative, 9 any testimony
    25
    26   9
        In addition to the letters authored by Claim Manager Butler and Attorney Roch
    27 and the testimony provided by Attorney Roch, Plaintiff already has evidence from
       Attorney Kumatz, in the form of emails he authored, regarding how American
    28 General implemented the statutes. Indeed, Plaintiff relies on these very emails to
       argue that Attorney Kumatz is a percipient witness in this case. See Exhibit 6. But
                                           13
             DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
              PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2336 Page 18 of 29



     1 regarding why American General implemented the statutes the way it did would
     2 be privileged, and there are less burdensome means by which Plaintiff can obtain
     3 additional information regarding how American General implemented the
     4 statutes. California courts are clear that under such a factual scenario the
     5 deposition of a party’s in-house attorney should not be permitted.
     6         In Monolithic Power Systems, Inc. v. Intersil Corporation, No. 5:18-mc-
     7 80060-HRL, 2018 WL 1993537 (N.D. Cal. April 27, 2018) (“MPS”, the
     8 defendant, Intersil, sought to depose Monolithic Power Systems, Inc.’s (“MPS”)
     9 in-house attorney who was involved in negotiating a “renewal” (according to
    10 MPS) non-disclosure agreement entered between MPS and its customer and who
    11 prepared presentations on non-disclosure agreements used to train MPS
    12 employees on confidentiality issues. Intersil contended MPS’s non-disclosure
    13 agreement was not a “renewal” and that the attorney’s testimony regarding her
    14 negotiations with MPS’s client was crucial for this reason. MPS argued Intersil
    15 had not shown that the attorney’s deposition was warranted. The court granted
    16 MPS’s motion to quash stating “[a]lthough there is no absolute prohibition
    17 against deposing an opposing party’s counsel, such examinations ‘should be
    18 permitted only where the party seeking the deposition shows that (1) no other
    19 means exist to obtain the information, (2) the information sought is relevant and
    20 nonprivileged, and (3) the information is crucial to the preparation of the case.’” 10
    21
    22 because testimony regarding why American General implemented the statues they
       way it did would be privileged, Attorney Kumatz could testify only regarding
    23 how American General implemented the statues, which would result in nothing
    24 more than testimony duplicating his emails and reiterating American General’s
       well-documented position on the application of these statutes.
    25 10
          Similarly, this Court recognizes the “tremendous potential for abuse or
    26 harassment” when corporate executives are deposed and therefore limits “apex
    27 depositions” by considering whether the deponent has “unique first-hand, non-
       repetitive knowledge” and whether the “party requesting the deposition has
    28 exhausted other less intrusive discovery methods.” Oakley, Inc. v. Neff, LLC, No.
       15cv148-BAS (DHB), 2015 WL 4479424, at *2 (S.D. Cal. July 21, 2015)
                                         14
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2337 Page 19 of 29



     1 MPS, 2018 WL 1993537, at *2 (citation omitted). The court recognized that
     2 although the communications between MPS’s in-house attorney and MPS’s client
     3 were not privileged, MPS contended that the communications occurred by email
     4 which MPS produced. As to the presentations the attorney created, MPS had
     5 produced the slides and had denied (via interrogatory response) that the
     6 presentations were company “policies” and MPS had produced actual policies
     7 none of which were authored by the attorney. The court concluded that “Inntersil
     8 ha[d] not convincingly demonstrated that [the attorney] ha[d] any unique or
     9 personal knowledge relevant to the issues that cannot be obtained from other
    10 sources” and therefore granted MPS’s motion to quash. Id. at *3.
    11         Here, Attorney Kumatz does not have any non-privileged, unique or
    12 personal knowledge relevant to the issues that cannot be obtained from other
    13 sources. Plaintiff has already obtained information regarding American General’s
    14 implementation and application of the statutes with regard to policies issued prior
    15 to January 1, 2013, and her counsel conceded that RFAs could be used to obtain
    16 additional information to clarify and conclude discovery on that point. Thus,
    17 Plaintiff cannot meet her burden of establishing that no other means exists to
    18 obtain information regarding how American General implemented the statutes. As
    19 to why American General implemented the statutes the way it did, Attorney
    20 Kumatz could answer that question only by explaining his mental impressions,
    21 legal analysis, and legal conclusions. Attorney Kumatz analyzed the statutes in
    22 his capacity as Assistant General Counsel and provided American General legal
    23 analysis and advice. See Exhibit 13. “All of [his] work relating to [the statutes]
    24 was done in [his] capacity as Assistant General Counsel and was done for the
    25 purpose of providing legal advice and analysis to [American General] regarding
    26
       (citations omitted). See also LF Centennial Limited v. Z-Line Designs, Inc., No.
    27 16cv929 JM (NLS), 2017 WL 1281803, at *2–3 (April 6, 2017) (applying the
    28 analysis for apex depositions to a notice of deposition of a company’s in-house
       counsel).
                                         15
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2338 Page 20 of 29



     1 implementation and compliance, which was performed in anticipation of future
     2 litigation relating to the statutes.” Id. at ¶ 5. Any testimony Plaintiff seeks on this
     3 topic is protected by the attorney-client privilege and work product doctrine.
     4         Second, Plaintiff noticed the deposition of Attorney Kumatz only when she
     5 learned that he would not be the corporate representative for the “implementation
     6 and application” deposition. But American General has the right to designate its
     7 own corporate representative. And Attorney Kumatz’s deposition would be
     8 repetitive to the extent it covers the same information addressed in the 30(b)(6)
     9 “implementation and application” deposition, and that deposition “is a less
    10 intrusive discovery method for this same information.” LF Centennial Limited,
    11 2017 WL 1281803, at *3 (prohibiting deposition of in-house counsel as percipient
    12 witness on topics to be covered by 30(b)(6) witness).
    13         B.    Categories 43 and 44: the “implementation and application”
                     deposition.
    14
               As previously set out, any testimony regarding how American General
    15
         implemented the statutes to policies issued before January 1, 2013 would be
    16
         cumulative and duplicative, any testimony regarding why American General
    17
         implemented the statutes the way it did would be privileged, and there are less
    18
         burdensome means by which Plaintiff can obtain additional information regarding
    19
         how American General implemented the statutes. Preparing and presenting a
    20
         witness on this topic—in light of the record already made on the issue, the
    21
         privileged nature of the topic, and the less burdensome means for discovering
    22
         additional non-privileged information—turns the time-consuming and expensive
    23
         task of 30(b)(6) depositions into a wasteful and burdensome task. American
    24
         General respectfully submits that depositions of its corporate representatives on
    25
         this topic are not warranted and, given the clear testimony already in the record,
    26
    27
    28

                                         16
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2339 Page 21 of 29



     1 are cumulative and harassing.11
     2           C.    In the alternative, if the Court allows the Kumatz deposition or
                       the “implementation and application” deposition, it should limit
     3
                       the scope of the questioning.
     4           If the Court allows the Kumatz or “implementation and application”
     5 depositions to go forward, it should, at minimum, limit the scope of the
     6 questioning. Plaintiff’s questions should be limited to facts involving how
     7 American General implemented the statutes for policies issued before January 1,
     8 2013—the only policies at issue in Plaintiff’s First Amended Complaint. (See
     9 generally D.E. 18; see D.E. 18 at ¶ 1, 4, 5, 20, 41, 44, 45, 46, 47, 48, 49, 73, 74,
    10 77, 78, 89, 90, 106, 109). Plaintiff should be prohibited from questioning
    11 American General and Attorney Kumatz regarding why American General
    12 implemented the statutes the way it did, and Plaintiff should be prohibited from
    13 eliciting testimony bearing in any way on American General’s legal process
    14 involved with its analysis of the statutes and decisions regarding compliance with
    15 the statutes. See FED. R. CIV. P. 26(b)(1) (limiting discovery to nonprivileged
    16 matters).
    17           D.    Categories 45 and 46: the “Exhibit of Life Insurance” deposition.
    18           The “Exhibit of Life Insurance” deposition seeks information relating to
    19 the data contained in American General’s Annual Statements filed with the
    20 California Department of Insurance from 2013 through the present and the
    21 “compilation and provision” of that data. Specifically, Plaintiff seeks to depose
    22 American General regarding “data and information found in the sections of the
    23 Annual Statements entitled ‘EXHIBIT OF LIFE INSURANCE’, Items 1 through
    24 23 . . . and the sections of the Annual Statement entitled ‘SCHEDULE T –
    25 PREMIUMS AND ANNUITY CONSIDERATIONS’, Items 5 (California) and
    26
    27   11American General incorporates by reference into this section on the
    28 “implementation and application” deposition its arguments and authorities set out
       in IV.A., supra.
                                            17
              DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
               PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2340 Page 22 of 29



     1 Items 91 through 95[.]” See Exhibit 8; see Exhibit 14 for the attachment
     2 referenced in Exhibit 8 but which Plaintiff did not attach to Exhibit 8.
     3              1.      The “Exhibit of Life Insurance” deposition seeks evidence
                            that is irrelevant.
     4
               There are no pending claims or defenses relating to the following
     5
         “EXHIBIT OF LIFE INSURANCE” Items for the years 2013 to the present:
     6
                   2 (policies issued during the year): Again, Plaintiff’s claims are
     7
                      limited to policies issued prior to January 1, 2013. (See generally
     8
                      D.E. 18; see D.E. 18 at ¶ 1, 4, 5, 20, 41, 44, 45, 46, 47, 48, 49, 73,
     9
                      74, 77, 78, 89, 90, 106, 109).
    10
                   3 (reinsurance assumed): Plaintiff has made no claim regarding
    11
                      reinsurance. (See generally D.E. 18).
    12
                   4 (revived during year): Plaintiff’s purported classes are limited to
    13
                      policies in force on January 1, 2013. (See D.E. 18 at ¶ 44, 45, 46,
    14
                      47, 48, 49).
    15
                   5 (policies increased during the year): Again, Plaintiff’s claims are
    16
                      limited to policies issued prior to January 1, 2013. (See generally
    17
                      D.E. 18; see D.E. 18 at ¶ 1, 4, 5, 20, 41, 44, 45, 46, 47, 48, 49, 73,
    18
                      74, 77, 78, 89, 90, 106, 109).
    19
                   6 (subtotals of items 2 to 5): Plaintiff’s claims are limited to policies
    20
                      issued prior to January 1, 2013 and in force on that date and Plaintiff
    21
                      has made no claim regarding reinsurance. (See generally D.E. 18).
    22
                   7 (additions by dividends during year): Again, Plaintiff’s claims are
    23
                      limited to policies issued prior to January 1, 2013. (See generally
    24
                      D.E. 18; see D.E. 18 at ¶ 1, 4, 5, 20, 41, 44, 45, 46, 47, 48, 49, 73,
    25
                      74, 77, 78, 89, 90, 106, 109).
    26
                   8 (aggregate write-ins for increase): Again, Plaintiff’s claims are
    27
                      limited to policies issued prior to January 1, 2013. (See generally
    28
                      D.E. 18; see D.E. 18 at ¶ 1, 4, 5, 20, 41, 44, 45, 46, 47, 48, 49, 73,
                                         18
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2341 Page 23 of 29



     1              74, 77, 78, 89, 90, 106, 109).
     2            9 (totals of items 1 and 5 to 8): Plaintiff’s claims are limited to
     3              policies issued prior to January 1, 2013 and in force on that date and
     4              Plaintiff has made no claim regarding reinsurance. (See generally
     5              D.E. 18).
     6            12 (disability): Plaintiff has made no claim regarding disability
     7              insurance. (See generally D.E. 18).
     8            16 (conversion): Plaintiff has made no claim regarding conversion
     9              of policies. (See generally D.E. 18).
    10            17 (decreased): Plaintiff has made no claim regarding decreased
    11              policies. (See generally D.E. 18).
    12            18 (reinsurance): Plaintiff has made no claim regarding reinsurance.
    13              (See generally D.E. 18).
    14            19 (aggregate write-ins for decreases): Plaintiff has made no claim
    15              regarding decreased policies. (See generally D.E. 18).
    16            20 (totals of items 10 to 19): Plaintiff’s claims are limited to policies
    17              issued prior to January 1, 2013 and Plaintiff has made no claim
    18              regarding disability insurance, conversion of policies, decreased
    19              policies, or reinsurance. (See generally D.E. 18).
    20            21 (in force end of year (item 9 minus item 20)): Plaintiff’s claims
    21              are limited to policies issued prior to January 1, 2013 and in force
    22              on that date and Plaintiff has made no claim regarding reinsurance,
    23              disability insurance, conversion of policies, or decreased policies.
    24              (See generally D.E. 18).
    25            22 (reinsurance ceded end of year): Plaintiff has made no claim
    26              regarding reinsurance. (See generally D.E. 18).
    27            23 (item 21 minus item 22): Plaintiff’s claims are limited to policies
    28              issued prior to January 1, 2013 and Plaintiff has made no claim

                                         19
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2342 Page 24 of 29



     1                regarding reinsurance, disability insurance, conversion of policies,
     2                or decreased policies. (See generally D.E. 18).
     3 See Exhibit 14 at MMID-1400. There are also no pending claims or defenses
     4 relating to Item 1 (in force end of prior year) for the years 2014 to the present
     5 because Plaintiff’s purported classes are limited to policies in force on January 1,
     6 2013. (See D.E. 18 at ¶ 44, 45, 46, 47, 48, 49). Because there are no pending
     7 claims or defenses relating to the information contained in those EXHIBIT OF
     8 LIFE INSURANCE Items, testimony on those matters is irrelevant, unduly
     9 burdensome, and not discoverable. See FED. R. CIV. P. 26(b)(1) (limiting
    10 discovery to nonprivileged matters that are relevant to a claim or defense);
    11 Carrera, 2014 WL 3695403, at *1 (“Discovery requests seeking irrelevant
    12 information are inherently undue and burdensome[.]” (citation omitted)).
    13 SCHEDULE T – PREMIUMS AND ANNUITY CONSIDERATIONS Items 5
    14 and 91 through 95 contain California and nationwide premium information,
    15 respectively. See Exhibit 14 at MMID-1403. Plaintiff’s claims are limited to
    16 California policies. (See generally D.E. 18). Because there are no claims or
    17 defenses relating to non-California policies, testimony regarding premiums
    18 related to such policies is irrelevant, unduly burdensome, and not discoverable.
    19 FED. R. CIV. P. 26(b)(1), Carrera, 2014 WL 3695403, at *1. There are also no
    20 claims and defenses relating to premiums earned on California policies. (See
    21 generally D.E. 18). To the extent that Plaintiff seeks that information for damages
    22 purposes, that information is more appropriately obtained at a later time, as
    23 counsel has agreed to do with regard to other depositions regarding American
    24 General’s financial condition. See Exhibit 15.
    25              2.      The “Exhibit of Life Insurance” deposition seeks evidence
                            that is cumulative and duplicative.
    26
               To the extent that Item 1 (in force end of prior year) listed on the
    27
         “EXHIBIT OF LIFE INSURANCE” for the year 2013 and that Items 10 (death),
    28
         11 (maturity), 13 (expiry), 14 (surrender), and 15 (lapse) listed on the “EXHIBIT
                                         20
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2343 Page 25 of 29



     1 OF LIFE INSURANCE” for the years 2013 through present contain relevant
     2 information, that information that is duplicative of information already provided
     3 to Plaintiff. In response to Interrogatory No. 1, American General provided
     4 Plaintiff an estimate of the number of individual life insurance policies in force in
     5 California as of January 1, 2013. See Exhibit 16. In response to Request for
     6 Production Set 6 No. 2, American General provided Plaintiff an estimate of the
     7 number of individual life insurance policies in force in California as of January 1,
     8 2013 that were no longer in force (i.e., that terminated due to death of the insured,
     9 reached a maturity date, reached an expiry date, where voluntary surrendered,
    10 lapsed, or were otherwise no longer in force) as of July 31, 2017. See Exhibit 17.
    11 And in response to Interrogatory No. 5, American General provided plaintiff an
    12 estimate of the number of individual life insurance policies in force in California
    13 as of January 1, 2013 that thereafter lapsed for nonpayment of premium. See
    14 Exhibit 10. Thus, Plaintiff has the specific data she seeks regarding the policies at
    15 issue in her complaint. And, on November 2, 2018, Plaintiff noticed 30(b)(6)
    16 Categories 40 through 42 pertaining to the data included in American General’s
    17 interrogatory responses. See Exhibit 18. American General has agreed over its
    18 objections to produce a witness for these Categories, as modified by the parties’
    19 meet and confer efforts. Any testimony regarding the Exhibit of Life Insurance
    20 and its data would, therefore, be doubly duplicative.
    21                                     *     *      *
    22         Given the irrelevant nature of most of the topics to be covered in the
    23 Exhibit of Life Insurance” deposition and the duplicative nature of the remaining
    24 topics, preparing and presenting a witness on Categories 45 and 46 is nothing
    25 short of wasteful, burdensome, and harassing.
    26         E.    Alternative request for leave from January 4, 2019 deadline to
                     complete depositions.
    27
               If the Court requires American General to produce a witness to testify
    28
         regarding these duplicative, privileged, and irrelevant topics, American General
                                         21
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2344 Page 26 of 29



     1 requests that the deadline for those depositions coincide with the close of
     2 discovery on January 31, 2019. The Court recently ordered production of these
     3 witnesses by January 4, 2019. (D.E. 104). Discovery does not close until January
     4 31, 2019. (D.E. 98). Because discovery remains open until January 31, 2019,
     5 there is no reason to complete these depositions by January 4 2019, especially in
     6 light of the federal holidays on December 25, 2018 and January 1, 2019.
     7         In an effort to comply with the current order to produce witnesses by
     8 January 4, 2019, American General offered to produce witnesses on January 3
     9 and 4, 2019. In response, counsel for Plaintiff refused to depose any witnesses on
    10 those dates and demanded that the 30(b)(6) “implementation and application”
    11 deposition occur on December 27, 2018 and that the 30(b)(6) “Exhibit of Life
    12 Insurance” deposition occur on December 28, 2018, citing his own schedule as
    13 the reason for that demand. See Exhibit 8. Counsel’s demand is wholly
    14 unreasonable in light of the upcoming federal holidays and the Court’s Order to
    15 complete the depositions by January 4, 2019. American General offered
    16 reasonable solutions to the scheduling issues in addition to the dates it offered
    17 within the Court’s current January 4, 2019 deadline, including simply asking the
    18 Court to remove its newly-imposed January 4, 2019 deadline and simply adhere
    19 to the January 31, 2019 discovery cutoff. American General pointed out that these
    20 options are viable because the parties are not briefing dispositive motions until
    21 April. To that end, Plaintiff and American General have been conferring in good
    22 faith on an agreed, alternate schedule for two of the three depositions at issue here
    23 and will, subject to the Court’s approval, submit a stipulation to that effect in the
    24 near future that would schedule the depositions (should they go forward) at a time
    25 later in January but before the current discovery cut-off date.
    26         To provide all counsel and American General—who can only testify
    27 through human witnesses who celebrate Christmas and New Year’s—the
    28 opportunity to complete any required depositions within the current discovery

                                         22
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2345 Page 27 of 29



     1 period without disrupting previously-scheduled holiday, travel, and family plans,
     2 American General requests that the deadline for the depositions at issue in this
     3 motion—if ordered to be completed—coincide with the close of discovery on
     4 January 31, 2019.
     5                                V. CONCLUSION
     6        American General respectfully requests this Court enter a protective order
     7 prohibiting the deposition of Attorney Kumatz and the depositions of its corporate
     8 representatives on Categories 43 through 46. In the alternative, if ordered to
     9 complete these depositions, American General requests that the deadline for
    10 completion coincide with the close of discovery on January 31, 2019.
    11
         DATED: December 17, 2018               MAYNARD, COOPER & GALE, LLP
    12
    13
    14                                                   Nicholas J. Boos
                                                         Attorney for Defendant
    15                                                   American General Life
                                                         Insurance Company
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                         23
           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2346 Page 28 of 29



     1                                  PROOF OF SERVICE
     2
              I am employed in the County of San Francisco State of California. I am
     3 over the age of eighteen years and not a party to this action. My business address
     4 is 600 Montgomery Street, Suite 2600, San Francisco, CA 94111. On December
       17, 2018, I served a copy of the following documents:
     5
     6
         DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S
     7    MOTION FOR PROTECTIVE ORDER REGARDING DEPOSITION
     8                 CATEGORIES 43 THROUGH 46
     9
              [X] BY CM/ECF ELECTRONIC SERVICE: The interested party(ies)
    10
              set forth below are registered CM/ECF users with the Court, and have
    11        consented to service through the Court’s automatic transmission of a notice
              of filing.
    12
    13        Alex M Tomasevic
              Craig McKenzie Nicholas
    14        Shaun A. Markley
    15        Nicholas and Tomasevic LLP
              225 Broadway 19th Floor
    16        San Diego , CA 92101
    17        alex@nicholaslaw.org
              cnicholas@nicholaslaw.org
    18        smarkley@nicholaslaw.org
    19
              Jack B Winters , Jr
    20        Sarah D. Ball
    21        Georg Capielo
              Law Offices of Winters and Associates
    22        8489 La Mesa Boulevard
    23        La Mesa, CA 91942
              jackbwinters@earthlink.net
    24        sball@einsurelaw.com
    25        gcapielo@einsurelaw.com
    26        Attorneys for Plaintiff
    27        MICHELLE L. MORIARTY
    28        Jeffrey Mark Byer

           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
Case 3:17-cv-01709-BTM-WVG Document 107 Filed 12/17/18 PageID.2347 Page 29 of 29



     1        Sandler Lasry Laube Byer and Valdez
     2        402 West Broadway Suite 1700
              San Diego , CA 92101-3542
     3        jbyer@sllbv.com
     4
              Attorney for Defendant
     5        BAYSIDE INSURANCE ASSOCIATES, INC.
     6
            I declare under penalty of perjury under the laws of the United States
     7 of America that the foregoing is true and correct to the best of my knowledge.
     8
            Executed on December 17, 2018 at San Francisco, California.
     9
    10                                              ___________________________
                                                              Rachel Ouk
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


           DEFENDANT AMERICAN GENERAL LIFE INSURANCE COMPANY’S MOTION FOR
            PROTECTIVE ORDER REGARDING DEPOSITION CATEGORIES 43 THROUGH 46
